Citation Nr: 1738057	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 10, 2014, and from September 1, 2014 to January 27, 2015, and in excess of 20 percent thereafter, for degenerative arthritis, lumbar spine.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty from August 1974 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Depart of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision granted service connection for degenerative arthritis of the lumbar spine and bilateral hearing loss, effective May 28, 2010.  Both disabilities were given initial noncompensable ratings.

In March 2013, the RO increased the initial rating for the back disability to 10 percent, effective May 28, 2010.

The Veteran was later awarded a temporary total rating for the lumbar spine disability following surgery, effective July 10, 2014 and lasting until September 1, 2014, at which time the 10 percent initial rating resumed.  The rating was later increased to 20 percent effective January 27, 2015.

The Veteran provided testimony at a Board videoconference hearing before the undersigned in November 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his lumbar spine in January 2015.  At this time, the examiner noted no tenderness on palpation and no radicular pain.  At the time of his hearing, the Veteran and his representative suggested updated examination is warranted.  Further, in October 2016, the Veteran's representative submitted a photocopy of a July 2016 private treatment record.  In this record, the physician noted the presence of constant, sharp, shooting pain and also indicated the Veteran to be hypersensitive to light touch on the right side of his back, which is noted to be in the area of the surgical scar.  He also reported intermittent pain radiating to his legs and feet, on the right greater than on the left.  Thus, the 2016 hearing testimony and medical records indicate a worsening of the lumbar spine disability since the 2015 exam.

The Veteran was last afforded a VA examination for hearing loss in July 2010.  At the time of this examination, his CNC Speech Recognition Score was 90 percent in the right ear and 100 percent in the left ear.  In October 2016, the Veteran's representative submitted a copy of a private audiologist report showing speech recognition scores of 88 percent in each ear.  Further, the Veteran indicated at his November 2016 hearing that his hearing was deteriorating.  Thus, both the Veteran's testimony and the medical evidence suggest a worsening of the bilateral hearing loss disability.

Given the time period since the last examinations, particularly the audiological examination, and in light of indication that the Veteran's lumbar spine and hearing loss disabilities have both worsened, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine his current level of impairment with regard to both disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The claims file includes VA treatment records dated through June 24, 2016.  The Veteran, at his November 2016 hearing, also confirmed ongoing treatment with a private physician for his lumbar spine disability.  VA has a duty to obtain the outstanding relevant VA treatment records and a duty to assist the Veteran in obtaining the relevant private treatment records.  38 C.F.R. § 3.159(c)(1)-(2) (2016).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from June 24, 2016 to the present; and ask the Veteran to provide an updated authorization for VA to obtain his private treatment records related to treatment of his back.  Associate all records with the claims file.

2.  Once available records are obtained to the extent possible, afford the Veteran a VA examination to determine the current severity of his lumbar spine disability, to include the underlying orthopedic disability, as well as any neurological manifestations of the lumbar spine disability and any symptomatic manifestations of the surgical scar associated with the lumbar spine disability.  

The examiner must provide reasons for any opinion.

3.  Once available records are obtained to the extent possible, afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  In addition to dictating objective test results, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities.  The examiner must provide reasons for any opinion. 

4.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




